United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3489
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Julio Garcia-Hernandez,                 *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: September 2, 2009
                                Filed: September 8, 2009
                                 ___________

Before RILEY, GRUENDER, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       In this direct criminal appeal, Julio Garcia-Hernandez, who was found guilty
by a jury on a drug-conspiracy count and a firearm count, challenges the
reasonableness of the sentence the district court1 imposed following this court’s
remand for resentencing, see United States v. Garcia-Hernandez, 530 F.3d 657, 664-
66 (8th Cir. 2008) (affirming conviction, but holding that 2-level enhancement under
U.S.S.G. § 3B1.1(c) was based on clearly erroneous finding and that greater
enhancement was warranted). At Garcia-Hernandez’s resentencing hearing, the

      1
      The Honorable Donald E. O’Brien, United States District Judge for the
Northern District of Iowa.
district court imposed a 3-level enhancement under U.S.S.G. § 3B1.1(b); recalculated
the applicable Guidelines range; considered the factors under 18 U.S.C. § 3553(a); and
imposed a below-Guidelines-range sentence that was greater than the sentence the
court had originally imposed.

       Upon careful review, we conclude—contrary to Garcia-Hernandez’s arguments
on appeal—that (1) the district court’s resentencing decision was not improper under
Gall v. United States, 552 U.S. 38,                     (2007) (rejecting appellate rule
that requires extraordinary circumstances to justify sentence outside Guidelines range
and rejecting use of rigid mathematical formula based on percentages as standard for
determining strength of justifications required for specific sentence), and (2) the
district court did not mistakenly believe it was required on remand to impose a
sentence greater than its original sentence. We thus hold that the district court did not
abuse its discretion in resentencing Garcia-Hernandez. See United States v. Long
Soldier, 431 F.3d 1120, 1123 (8th Cir. 2005) (reasonableness of sentence reviewed
for abuse of discretion; abuse of discretion occurs when sentencing court fails to
consider relevant factor that should have received significant weight, gives significant
weight to improper or irrelevant factor, or considers only appropriate factors but
commits clear error of judgment in weighing those factors); see also 18 U.S.C.
§ 3553(a)(4)(A) (among factors to be considered in imposing sentence is applicable
Guidelines sentencing range).

      Accordingly, we affirm.
                     ______________________________




                                          -2-